           Case 1:18-cv-00730-JL Document 33 Filed 01/24/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE



Selena S. Randolph,                 -




               Plaindff




WBL SPE II, ILC, as successor to                      Civil No. 1:18-cv-00730-JL
\Vorld Business Lenders, LLC,
               Defendant



                      PLAINTIFF’S OBJECTION TO DEFENDANT’S

                                 MOTION FOR SANCTIONS


   NOW COMES plaintiff, Selena Randolph, by and through her attorney, and objects to

defendant’s (WBL’s) Motion for Sanctions on the following grounds:

    1. This case involves plaintiffs challenge to the legality of an Internet originated loan

       extended by defendant to plaintiff.

   2. In furtherance of its defense, defendant has requested complete copies of bank records

       from plaintiffs accounts in which the loan funds were collected and disbursed. Plaintiff

       produced the first several pages of the accounts, but has not produced the balance of these

       accounts.

    3. Defendant obtained a court order compelling plaintiff to produce the bank records on or

       before Januan’ 10. The Order is dated December 27, 2019.

    4. Defense counsel has had difficulty communicating with Ms. Randolph.
        Case 1:18-cv-00730-JL Document 33 Filed 01/24/20 Page 2 of 6



5. Despite numerous attempts to obtain either the requested records or an authorization to

   permit counsel to obtain them, Ms. Randolph has been unwilLing or unable to cooperate.

6. After a series of unsuccessful calls, emails and regular mail entreaties, counsel sent a

   student to visit Ms. Reynolds with releases in hand. Please see affidavit of Jaron

   Castranio detailing his interaction with someone he believed to be Ms. Randolph.

7. Following this interaction and an extensive phone call between Ms. Randolph and her

    counsel, she signed and sent back an authorization to Bank of America that day, January

    21, 2020.

8. The very next day, undersigned counsel sent a letter via fix to Bank of America’s Legal

    Order Processing department, including the release, requesting the bank records the

    defendant seeks. See attached Exhibit A.

9. A representative of Bank of America in the Concord office estimated that the request

    might take one and a half weeks to process.

10. Upon receipt of these documents, the Plaintiff will promptly provide same to opposing

    counsel.

11. This Court’s Order also provides:

           To the extent that water damage to certain of plaintiff’s business
           records prevents her from producing responsive documents,
           plaintiff shall undertake reasonable efforts to provide all complete
           and responsive information that is within her possession, custody
           or control.

12. As has been previously indicated to the Court by way of affidavit, the records were badly

    water-damaged and subsequently destroyed in connection with flood cleanup and

    restoration by Sen’-Pro.

13. Therefore, the Plaintiff cannot produce the requested records, due to no fault of her own.
           Case 1:18-cv-00730-JL Document 33 Filed 01/24/20 Page 3 of 6



   14. Outright dismissal of the suit would be unduly harsh, as the legal claims advanced on Ms.

      Randolph’s behalf have merit, and the loan in which her company became involved

      violates New Hampshire law in several respects.

   15. The First Circuit has long held that a case should not be dismissed with prejudice except

       when a plaintiffs misconduct is particularly egregious or extreme. Benjamin v.

      Aroostook Med. Ct,., Inc.. 57 F.3d 101, 107 (1st Cir. 1995). The law’s preference is that

       cases be disposed of on the merits. See Pomales   i’.   Celulares Telefonica, Inc., 342 F.3d

      44, 48 (1st Cir. 2003).

   16. Mere delay of discovery compliance does not rise to the level of extreme misconduct

       warranting dismissal. Cf Benitez-Garcia       Gonzales-Vega, 468 F.3d 1, 3 (1st Cir. 2006)

       (finding the district court erred when it dismissed the case when the plaintiffs failed to

       meet three of four discovery deadlines).

   17. No memorandum of law is offered in support of this objection as the law is clear and any

       remedy is within the sound discretion of the Court.




WHEREFORE, the plaintiff respectfully requests that:


       1. Defendant’s Motion for Sanctions be denied;

       2. That the case not be dismissed;

       3. That attorney’s fees not be ordered, as the circumstances make such an award of

           expenses unjust;

       4. And for such other and further relief as is just.

                                                      Respectfully submitted,
                                                      Selena Randolph
           Case 1:18-cv-00730-JL Document 33 Filed 01/24/20 Page 4 of 6



                                                    By her counsel
                                                    UNH Franklin Pierce School of Law-Clinics
                                                    2 White Street
                                                    Concord, New Hampshire 03301
                                                    603-513-5163
                                                    I’ctcr.vriuhthIav.unh.cdu

                                                    By: /s/ Peter S. Wright, Jr., Esq.
                                                    NH Bar No 2797


                                      Certificate of Service

       I certify that a copy of this Objection to defendant’s Motion for Sanctions was served

upon Susan Lowiy, Esq. and Sabrina Beavens, Esq. this 24th day of Januan’, 2020 through the

Court’s ECF system.

January 24, 2020                                    /s/ PeterS. Wright, Jr., Esq.
                                                    NHBarNo 2797
           Case 1:18-cv-00730-JL Document 33 Filed 01/24/20 Page 5 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW I IAMPSI lIRE
Selena S. Randolph
      v.                                                                Civil No. 18-cv-730-JL

WBL SPE II. LLC. as successor
to World Business Lenders. LLC


                          AFFIDAVIT OF JARON CASTRANIO

      NOW COMES Jaron Castranio who upon oath states as follows:


   1. On the morning of Tuesday January 21. 2020, 1 was working in the Civil Practice Clinic

       at the University of New I lampshire Franklin Pierce School of Law.

   2. 1 met with Attorney Wright to discuss getting bank releases from Selena Randolph.

   3. The releases had been sent in the mail and by email on two earlier occasions but were not

       returned.

   4. 1 volunteered to drive to 16 Front Street, Rochester, NH 03868 and attempted to speak to

       Selena Randolph alter multiple Ihiled attempts to contact her.

   5. Before leaving the Clinic, I found a color photo of Selena Randolph to use as a reference.

   6. At 16 Front Street. Rochester, Nil 03868. I spoke to an African American woman who

       resembled the color photo of Sciena Randolph that I saw.

   7. I introduced myself to the African American woman and stated that I was looking for

       Selena Randolph.

   8. I was informed that Selena Randolph now lives in Massachusetts and that the woman did

       not have Selenas contact information.

   9. As I was preparing to leave 16 Front Street. Rochester. NIl 03868. the woman stated that

       she would let Sclcna know that I had stopped   by.
       Case 1:18-cv-00730-JL Document 33 Filed 01/24/20 Page 6 of 6




10. As a result of my contact with Selena. she relented and called Attorney Wright and thxed

   the signed bank release forms to him.

11. The hank release forms were hand delivered to Bank of America     at   118 Stors Street.

   Concord NIl 03301. The manager inflirned that the    forms   had to he lhxed to Legal Order

   Processing at 617-310-2751.

12. We prepared the enclosed requests for the bank records and faxed them to Legal Order

   Processing.

13. I swear that the foregoing Aflidavit is true.


                                                                       Respectfully Submitted.


                                                                                 Jaron Castranio
   Dated January 24. 2020

   STATE OF NEW HAMPSHIRE
   COUNTY OF MERRIMACK

   Before me, the undersigned oflicer, personally appeared Jaron Castranio, known to me or
   satisfactorily proven to be the person signing this amdavit. who stated under oath that the
   statements in the Affidavit are true.

    Dated: January 24, 2020


                                                                              C,
                                                           Justic    f the Peace! Notan’ Public


                                                                                       Norevy
                                                                                 Expires May 6,
                                                                                                2020
